Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting insert adaptor being 180° rotationally indexable about an index axis extending through the rearward-facing sub-surface and the forward-facing sub-surface” (as claimed in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recites “and each insert abutment surface is rotated relative to its opposing pocket abutment surface in the same rotational direction”. The claimed subject matter is unclear. Supporting specification does not clarify it more. “Rotated relative to its opposing pocket abutment surface” in what manner? Same direction as what? 
Claim 10 recites “the cutting insert adaptor according to claim 1, further being 180° rotationally indexable about an index axis extending through the rearward-facing sub-surface and the forward-facing sub-surface”. Further review of the disclosure (Specification paragraph 107 and figure 2A showing the indexing axis AA) does not clarify how the adaptor has 180 degree rotational indexability). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 10-13, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (USP 3,299,491).
	Regarding claim 1, as best understood, Hall discloses a cutting insert adaptor (defined by Examiner as 14) for an insert pocket, the cutting insert adaptor (14) comprising: opposite adaptor top and bottom surfaces: and an adaptor peripheral surface connecting the top and bottom surfaces (figure 4); the adaptor peripheral surface comprising: a rearward-facing sub-surface (29); and a forward-facing sub-surface (28) located on an opposite side of the adaptor peripheral surface to the rearward-facing sub-surface; the rearward-facing sub-surface comprising at least one pocket abutment surface (R: see below); the forward-facing sub-surface comprising at least one insert abutment surface ( F) (figures 2 and 4): wherein, in a top view of the cutting insert adaptor: each pair of opposing insert and pocket abutment surfaces converge at an adaptor angle (ѳ) fulfilling the condition: O° </= ѳ  </= 30° (i.e. 6° see figure 2 and col, 3, lines 9-13); and (regarding claims 1 and 10) as best understood, the insert abutment surface (F) has 180 degree symmetry when rotated around the dashed axis below.

[AltContent: ][AltContent: connector][AltContent: textbox (F)][AltContent: textbox (R)][AltContent: arrow][AltContent: arrow]			
    PNG
    media_image1.png
    228
    262
    media_image1.png
    Greyscale


Regarding claims 7 and 8, Hall discloses, wherein said adaptor angle (i.e. ѳ =6 degrees) a fulfills the condition: 2°<ѳ< 15° and 2°<ѳ< 10° (figure 2 and col. 3, lines 9-13).
Regarding claim 11, as best understood, Hall a cutting tool assembly comprising:
an insert holder and a cutting insert adaptor (Defined by Examiner as 14); the insert holder comprising: opposite top and bottom sides; opposite first and second lateral sides connecting the top and bottom sides: opposite front and rear sides connecting the top, bottom, first lateral and second lateral sides; an elongated shank portion defining an elongation axis; and a cutting portion connected to the shank portion (figures 1 and 2): a forward direction extending parallel with the elongation axis and from the shank portion towards the cutting portion, and a rearward direction opposite to the forward direction; an upward direction defined extending from the bottom side towards the upward side and being perpendicular to the elongation axis, and a downward direction opposite to the upward direction; a first lateral direction extending from the first lateral side to the second lateral side and being perpendicular to both the elongation axis and the upward direction, and a second lateral direction opposite to the first lateral direction (figures 1, 2 and 4); and an insert pocket formed in the cutting portion at an intersection of the top side, front side and first lateral side, and comprising: a pocket base surface (19); and at least one pocket support surface (18) extending upwardly from the pocket base surface (figure 4); the cutting insert adaptor (14) comprising: opposite adaptor top and bottom surfaces; and an adaptor peripheral surface connecting the top and bottom surfaces; the adaptor peripheral surface comprising: a rearward-facing sub-surface (29); and a forward-facing sub-surface (28) located on an opposite side of the adaptor peripheral surface to the rearward-facing sub-surface (figure 4): the rearward-facing sub-surface comprising at least one pocket abutment surface (R: see figure above); the forward-facing sub-surface comprising at least one insert abutment surface (F); wherein: the cutting insert adaptor is mounted to the insert pocket such that the at least one pocket abutment surface abuts the at least one pocket support surface (figures 2 and 4): wherein, in a top view of the cutting insert adaptor: each pair of opposing insert and pocket abutment surfaces converge at an adaptor angle (ѳ) fulfilling the condition: O° </= ѳ  </= 30° (i.e. 6° see figure 2 and col, 3, lines 9-13); and (regarding claims 1 and 10) as best understood, the insert abutment surface (F) has 180 degree symmetry when rotated around the dashed axis (see above).
Regarding claims 12 and 13, Hall discloses, wherein said adaptor angle (i.e. ѳ =6 degrees) a fulfills the condition: 2°<ѳ< 15° and 2°<ѳ< 10° (figure 2 and col. 3, lines 9-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Musacchia (USP 4,722,642).
	Regarding claim 1, Musacchia discloses a cutting insert adaptor (defined by Examiner as 14) for an insert pocket, the cutting insert adaptor (14) comprising: opposite adaptor top and bottom surfaces: and an adaptor peripheral surface connecting the top and bottom surfaces (figure 2); the adaptor peripheral surface comprising: a rearward-facing sub-surface (R: see below); and a forward-facing sub-surface (F) located on an opposite side of the adaptor peripheral surface to the rearward-facing sub-surface; the rearward-facing sub-surface comprising at least one pocket abutment surface; the forward-facing sub-surface comprising at least one insert abutment surface  (figures 1 and 2): wherein, in a top view of the cutting insert adaptor: each pair of opposing insert and pocket abutment surfaces converge at an adaptor angle (e.g. figure 7 shows acute convergence angle), and (regarding claims 1 and 10), as best understood, the insert abutment surface of has 180 degree symmetry when rotated around the central axis of the insert.  Regarding claims 1, 3, 4 and 6-8, Musacchia discloses an acute angle (figure 7) except the degree of the convergence angle (i.e. being in the range of O° </= ѳ </= 30°, 2°<ѳ< 15° or  2°<ѳ< 10°). It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired degree of convergence and number of insert abutment surfaces, depending on the shape of the insert, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to choose a desired degree of convergence and number of insert abutment surfaces, depending on the shape of the insert especially since Musacchia discloses the adaptor (14) is deformable and able to conform to a variety of shapes (also seen in figures 6-9) (col. 3, lines 52-64). 
[AltContent: textbox (R)]		
[AltContent: arrow]
[AltContent: textbox (F)][AltContent: arrow]		
    PNG
    media_image2.png
    131
    219
    media_image2.png
    Greyscale



Regarding claim 2, Musacchia discloses wherein there are exactly two pocket abutment surfaces (figure 1).
	Regarding claim 5, Musacchia discloses further comprising a first leg; and a second leg connected to the first leg and extending non-parallel with the first leg; wherein the first leg comprises at least one of said insert abutment surfaces and at least one of said pocket abutment surfaces, and the second leg comprises at least one of said insert abutment surfaces and at least one of said pocket abutment surfaces (figures 1, 2 and 7).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Musacchia (USP 4,722,642) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300).
Musacchia discloses all aspects of the invention as set forth in the rejection above.  Musacchia fails to disclose magnets attached to the cutting insert adaptor. 
Grabovac discloses a cutting tool having a knife holder (H) including a magnet (M/60) occupying a magnet recess (61) to releasably hold knife (K) (figure 6). Grabovac also discloses the magnets are entirely embedded within the part such that an outermost surface thereof is either flush with the first magnetic surface or is receded inside the adaptor therefrom (875, figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Musacchia such that magnets are added to the insert adaptor, as taught by Grabovac for the purpose of releasably hold the insert in engagement with the holder thus better securement (col. 4, lines 15-30). Furthermore, Examiner introduces USP 5,456,300 as evidence that even with another “sturdy” clamping means (in this case a centrifugal wedge/chuck 2, positioned by a pressure or thrust of screw 21, ‘300, col. 5, lines 7-8), an addition of magnet (62) helps to “firmly positionably retain the blade (col. 3, lines 2-7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (USP 3,299,491) in view of Grabovac (USP 4,658,875) and as evidenced by Rosenkranz et al. (USP 5,456,300).
Hall discloses all aspects of the invention as set forth in the rejection above.  Hall fails to disclose magnets attached to the cutting insert adaptor. 
Grabovac discloses a cutting tool having a knife holder (H) including a magnet (M/60) occupying a magnet recess (61) to releasably hold knife (K) (figure 6). Grabovac also discloses the magnets are entirely embedded within the part such that an outermost surface thereof is either flush with the first magnetic surface or is receded inside the adaptor therefrom (875, figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall such that magnets are added to the insert adaptor, as taught by Grabovac for the purpose of releasably hold the insert in engagement with the holder thus better securement (col. 4, lines 15-30). Furthermore, Examiner introduces USP 5,456,300 as evidence that even with another “sturdy” clamping means (in this case a centrifugal wedge/chuck 2, positioned by a pressure or thrust of screw 21, ‘300, col. 5, lines 7-8), an addition of magnet (62) helps to “firmly positionably retain the blade (col. 3, lines 2-7).




Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/17/22